 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1132 
In the House of Representatives, U. S.,

May 4, 2010
 
RESOLUTION 
Honoring the USS New Mexico as the sixth Virginia-class submarine commissioned by the U.S. Navy to protect and defend the United States. 
 
 
Whereas the mission statement of the United States Navy is to “maintain, train and equip combat-ready Naval forces capable of winning wars, deterring aggression and maintaining freedom of the seas”;  
Whereas the Virginia-class submarine is the first U.S. Navy attack submarine to be designed for post-Cold War missions and is capable of operating in the open ocean as well as close to shore;  
Whereas the Virginia-class submarine is capable of submerged speeds of more than 25 knots and can stay submerged for extended periods at sea;  
Whereas the Secretary of the Navy has named the U.S. Navy’s sixth Virginia-class fast-attack nuclear powered submarine the USS New Mexico (SSN 779);  
Whereas this submarine honors the legacy of the battleship USS New Mexico (BB–40), which served in both the Pacific and Atlantic theaters during World War II;  
Whereas the USS New Mexico was constructed 4 months ahead of schedule, achieving the shortest construction period of any Virginia-class submarine;  
Whereas the USS New Mexico is a state-of-the-art, nuclear powered submarine that will help fulfill the U.S. Navy’s mission to deter aggression and maintain freedom of the seas;  
Whereas the State of New Mexico and its two national security laboratories, Sandia National Laboratories and Los Alamos National Laboratory, have made significant contributions to the Nation’s nuclear development, including the advancement of nuclear powered submarines;  
Whereas the Commanding Officer of the USS New Mexico embraced the sense of New Mexican culture within the submarine including naming the ship's galley “La Posta” after a restaurant in Mesilla, New Mexico;  
Whereas Ms. Emilee Sena of Albuquerque, New Mexico, submitted the winning design for the USS New Mexico’s crest, which symbolizes the beauty of New Mexico as well as the inscription “We Defend Our Land” in the Spanish language;  
Whereas the USS New Mexico Commissioning Committee of the Navy League’s New Mexico Council led a dedicated 5-year statewide grassroots initiative to have the sixth Virginia-class submarine named New Mexico and has played a tremendous role in planning construction milestone ceremonies and supporting crew activities throughout the vessel’s development;  
Whereas the USS New Mexico was commissioned by the U.S. Navy on March 27, 2010, at the Norfolk Naval Base in Norfolk, Virginia; and  
Whereas New Mexico, “The Land of Enchantment”, is proud to be honored with the most modern and sophisticated attack submarine in the world, providing undersea supremacy well into the 21st century: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the USS New Mexico (SSN 779) as one of the most advanced submarines in the history of the U.S. Navy;  
(2)commends the diligence of the New Mexico Council, Navy league of the United States, and the USS New Mexico Commissioning Committee who contributed to the support of the USS New Mexico; 
(3)commends the dedicated craftsman, designers, engineers, and support staff of the Navy-industry team who contributed so vitally to the construction, testing, and trials of USS New Mexico; and 
(4)honors Commander Mark Prokopius, United States Navy, the ships first Commanding Officer, Senior Chief Petty Officer Eric Murphy, United States Navy, the ships first Chief of the Boat, the commissioning crew, and the sailors who will man this ship for the next three decades maintaining an ever present silent presence throughout the oceans of the world ensuring the peace and safety of the United States.  
 
Lorraine C. Miller,Clerk.
